PER CURIAM.
This is a petition to review Bustos v. Fleet, 461 So.2d 1039 (Fla. 4th DCA 1985), in which the district court granted respondent’s petition for writ of prohibition and certified the following question to be of great public importance:
Is the convenience to the state of trying co-defendants together a sufficient reason in and of itself to extend an objecting defendant’s speedy trial time and deny a motion to sever when a delay is necessary to accommodate a co-defendant?
We have jurisdiction. Art. V, § 3(b)(4), Fla. Const. We recently answered this question in the negative in Miner v. Westlake, 478 So.2d 1066 (Fla.1985). On the authority of Miner we answer in the negative and approve the decision of the district court.
It is so ordered.
BOYD, C.J., and ADKINS, OVERTON, McDonald, EHRLICH and SHAW, JJ., concur.